 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 355 NLRB No. 8 
46Smith Industrial Maintenance Corporation d/b/a 
Quanta a
nd 
International Unio
n, United Auto-
mobile, Aerospace And Agricultural Implement 
Workers of America (UAW), AFLŒCIO, and its 
Local 174. 
Case 7ŒCAŒ52097
 January 29, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBER 
SCHAUMBER The General Counsel seeks a default judgment in this 
case on the ground that the Respondent has failed to file 

an answer to the complaint. 
 Upon a charge filed by the 
Union on May 15, 2009, the General Counsel issued the 
complaint on July 31, 2009, against Smith Industrial 
Maintenance Corporation d/b/a Quanta, the Respondent, 
alleging that it has violated Section 8(a)(3) and (5) of the 

Act.  The Respondent failed to file an answer. 
On September 16, 2009, the General Counsel filed a 
Motion for Default Judgment with the Board.  Thereaf-

ter, on September 17, 2009, the Board issued an order 
transferring the proceeding 
to the Board and a Notice to 
Show Cause why the motion should not be granted.  The 

Respondent filed no response.  The allegations in the 
motion are therefore undisputed. 
Ruling on Motion for Default Judgment
1 Section 102.20 of the Board's Rules and Regulations 
provides that the allegations in the complaint shall be 
deemed admitted if an answer is not filed within 14 days 

from service of the compla
int, unless good cause is 
shown.  In addition, the complaint affirmatively stated 
that unless an answer was re
ceived by August 14, 2009, 
the Board may find, pursuant to a motion for default 
judgment, that the allegations in the complaint are true.  
Further, the undisputed allegations in the General Coun-
sel™s motion disclose that the Region, by letter dated Au-
                                                          
 1  Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a three-member group, all of the Board™s 
powers in anticipation of the expira
tion of the terms of Members Kir-
sanow and Walsh on December 31, 2007. 
 Pursuant to this delegation, 
Chairman Liebman and Member Schaumber constitute a quorum of the 
three-member group.  As a quorum, they have the authority to issue 

decisions and orders in unfair labor practice and representation cases.  

See Sec. 3(b) of the Act.  See 
Teamsters Local 523 v. NLRB
, ___F.3d 
___, 2009 WL 4912300 (10th Cir. Dec. 22, 2009); 
Narricot Industries, 
L.P. v. NLRB
, 587 F.3d 654 (4th Cir. 2009); 
Snell Island SNF LLC
 v. NLRB, 568 F.3d 410 (2d Cir. 
2009), petition for cert. 
filed 78 U.S.L.W. 3130 (U.S. Sept. 11, 2009) (No. 09-328);
 New Process Steel v. NLRB
, 564 F.3d 840 (7th Cir. 2009), cert. granted ___S.Ct.___, 2009 WL 

1468482 (U.S. Nov. 2, 2009); 
Northeastern Land Services v. NLRB
, 560 F.3d 36 (1st Cir. 2009), petition 
for cert. filed 78 U.S.L.W. 3098 
(U.S. Aug. 18, 2009)(No. 09Œ213).  But see
 Laurel Baye Healthcare of 
Lake Lanier, Inc. v. NLRB
, 564 F.3d 469 (D.C. Cir. 2009), petition for 
cert. filed 78 U.S.L.W. 3185 (U.S. Sept. 29, 2009) (No. 09Œ377). 
gust 17, 2009, notified the Respondent that unless an 
answer was received by August 24, 2009, a motion for 
default judgment would be filed.
2   In the absence of good cause being shown for the fail-
ure to file an answer or a re
sponse to the Notice to Show 
Cause, we deem the allegations in the complaint to be 
admitted as true.  We grant the General Counsel's Motion 

for Default Judgment in part, and deny it in part. 
On the entire record, the 
Board makes the following 
FINDINGS OF 
FACT I.  JURISDICTION
 At all material times, the Respondent, a corporation 
with an office and place of bu
siness in Taylor, Michigan, 
has been engaged in the business of cleaning, selling, and 
repairing intermediate bulk containers and chemical 

totes.   
During the 12-month period preceding the issuance of 
the complaint, a representative period, the Respondent, in 

conducting its business operations described above, pro-
vided services valued in excess of $50,000 to enterprises 
located outside the State of 
Michigan, and derived gross 
revenues in excess of $1 million. 
We find that the Respondent is an employer engaged 
in commerce within 
the meaning of Section 2(2), (6), and 
(7) of the Act and that International Union, United 
Automobile, Aerospace and Agricultural Implement 
Workers of America (UAW),
 AFLŒCIO (the Interna-
tional Union) and its Local 174 (Local 174), collectively 
(the Union), is a labor organization within the meaning 
of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 The following employees (the unit) constitute a unit 
appropriate for the purposes
 of collective bargaining 
within the meaning of Section 9(b) of the Act: 
 All production and maintenance employees, shipping 

inspection employees, and truck drivers employed by 
the Respondent, but excluding office clerical employ-

ees, and guards and supervisors as defined in the Act. 
Since at least May 1, 2004, and at all material times, 
the International Union has 
been the designated exclu-
sive collective-bargaining representative of the unit, and 
                                                          
 2   The General Counsel™s Motion for Default Judgment indicates 
that both the complaint and the August 17, 2009 reminder letter were 

sent to the Respondent by certified mail, return receipt requested.  
Although no return receipt was received for the complaint, the Region 
received a return receipt for the A
ugust 17, 2009 letter, showing that it 
was delivered to the Respondent.  Further, on August 24, 2009, the 
Regional Director received a letter by
 facsimile transmission from the 
Respondent requesting an unspecified extension of time to file an an-

swer to the complaint, and the Region granted an extension of time by 
Order dated September 2, 2009.  
However, no answer was filed.
  QUANTA
  47has been so recognized by the Respondent.  This recogni-
tion is embodied in successive collective-bargaining 
agreements, the most recent 
of which was effective May 
1, 2006, to April 30, 2009, and extended on April 23, 

2009, for an additional 1-year term through April 30, 
2010 (the current contract). 
At all material times since at least May 1, 2004, based 
on Section 9(a) of the Act,
 the International Union has 
been the exclusive collective-
bargaining representative of 
the unit. 
At all material times until a
bout February 2009, the In-
ternational Union designated Local 174 as its servicing 
representative of the unit. 
Since about February 2009, the International Union 
has functioned as servicing representative of the unit. 
At all material times, the following individuals held 
the positions set forth opposite their names and have 
been supervisors of the Respondent within the meaning 

of Section 2(11) of the Act, and its agents within the 
meaning of Section 2(13) of the Act: 
 Bruce Smith  Owner and President 
Brian Smith  Operations Manager 
Randy Eick  Account Manager 
 1. Since about late 2007, the Respondent has failed to 
make Independent Retirement Account (IRA) contribu-

tions for eligible unit employees, as required by article 
XIII of the current contract. 
2. Since about August 1, 2008, the Respondent has in-
termittently failed to compensate the unit at all for work 
they performed, as required by article XII, section 1, and 
by Exhibit A, of the current contract. 
3. Since about October 31, 2008, the Respondent has 
failed to provide health insurance for the unit, as required 

by article XII, section 2,
 of the current contract. 
4. Since about November 
18, 2008, the Respondent 
has failed to deduct and remit union dues from those unit 

employees who authorized the deductions, as required by 
article II, sections 2 and 3, of the current contract. 
5. The subjects described in paragraphs 1 through 4 re-
late to wages, hours, and other terms and conditions of 
employment of the unit, and 
are mandatory subjects for 
the purposes of coll
ective bargaining. 6. The Respondent engaged in the conduct described in 
paragraphs 1 through 4 without the consent of the Union, 
and in violation of Section 8(d) of the Act.
3                                                           
 3  In the absence of a majority to grant the General Counsel™s Motion 
for Default Judgment as to the allegations that the Respondent (1) 

unlawfully caused the terminations of its employees William Blunk, 
William Kachigian, James Powers, Kenneth Robinson, Welton Seaw-
7. About May 7, 2009, the Respondent, by its agent 
Bruce Smith, refused to accep
t a contractual grievance 
filed by the Union on behalf of unit employee William 
Kachigian, or to bargain with the Union about the griev-

ance. 8. About May 11, 2009, by its agent Randy Eick, and 
about May 13, 2009, by its agent Bruce Smith, the Re-

spondent bypassed the Union and dealt directly with the 
unit regarding the subject matter of the rejected griev-
ance described in paragraph 7 and the terms of unit em-

ployee William Kachigian™s reinstatement. 
CONCLUSION OF 
LAW By the conduct described above, the Respondent has 
been failing and refusing to bargain collectively and in 
good faith with the exclusiv
e collective-bargaining repre-
sentative of its employees, within the meaning of Section 
8(d) of the Act, in violation of Section 8(a)(5) and (1) of 
the Act, and has thereby engaged in unfair labor practices 

affecting commerce within th
e meaning of Section 2(6) 
and (7) of the Act. 
REMEDY
 Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.  Specifically, having 
found that the Respondent has violated Section 8(a)(5) 
and (1) by violating the provisions of its current contract 

with the Union by failing to (1) make IRA contributions; 
(2) compensate unit employees for work they performed; 
(3) provide health insurance; (4) deduct and remit union 

dues pursuant to valid dues-checkoff authorizations; and 
(5) accept and bargain with th
e Union about a contractual 
grievance filed on behalf of a unit employee, we shall 
order the Respondent to honor the terms and conditions 
of its current contract with the Union, and any further 

automatic renewal or extension of it, until a new agree-
ment or good-faith impasse in 
negotiations is reached.  In 
addition, in order to remedy the violations of the agree-

ment, we shall order the Respondent to make whole the 
unit employees for any loss of earnings and other bene-
                                                                                            
 right, and John Blunk, and (2) repudiated its contract with the Union, 
we deny the motion as to these allegations without prejudice. 
In Chairman Liebman™s view, the complaintŠwhile it could be 
clearerŠadequately pleads the cons
tructive discharge of the named 
employees under existing law.  See, e.g., 
RCR Sportswear, Inc.
, 312 
NLRB 513, 513Œ514 (1993), enfd. 37 F.3d 1488 (3d Cir. 1994); 
Con-trol Services
, 303 NLRB 481, 485 (1991), enfd. 975 F.2d 1551 (3d Cir. 
1992).  The Board has ﬁfound constructive discharges in the absence of 

express total repudiation of the employees™ bargaining representative,ﬂ 
where employers have failed to honor provisions of a collective-
bargaining agreement and so require
d employees to work under unlaw-
fully-imposed conditions. 
 Lively Electric, Inc.
, 316 NLRB 471, 472 
(1995). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
   48fits they may have suffered as a result of the Respon-
dent™s failure to compensate unit employees for work 
they performed.  Such amounts are to be computed in the 
manner set forth in 
Ogle Protection Service
, 183 NLRB 
682 (1970), enfd. 444 F.2d 502 (6th Cir. 1971), with in-
terest as prescribed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987).
4  In addition, we shall order the 
Respondent to restore the em
ployees™ health insurance 
coverage and to make all contractually-required IRA 
contributions that have not been made since late 2007, 

including any additional amounts due the funds in accor-
dance with 
Merryweather Optical Co
., 240 NLRB 1213, 
1216 fn. 7 (1979).
5  Further, the Respondent shall be 
required to reimburse unit employees for any expenses 
ensuing from its failure to make the required IRA and 

health insurance contributions, as set forth in 
Kraft 
Plumbing & Heating
, 252 NLRB 891, 891 fn. 2 (1980), 
enfd. mem. 661 F. 2d 940 (9th Cir. 1981)
.6 In addition, we shall order the Respondent to deduct 
and remit union dues pursuant to valid dues-checkoff 
authorizations that have not
 been deducted since No-
vember 18, 2008, with interest as prescribed in 
New Ho-rizons for the Retarde
d, supra. 
Further, we shall order the Respondent to cease and 
desist from bypassing the Union and dealing directly 

with unit employees regarding the subject matter of re-
jected grievances and the term
s of reinstatement of unit 
employees, and we shall affirmatively order the Respon-

dent to accept and bargain wi
th the Union about the con-
tractual grievance filed on behalf of unit employee Wil-
liam Kachigian
. ORDER The National Labor Relations Board orders that the 
Respondent, Smith Industrial Maintenance Corporation 

d/b/a Quanta, Taylor, Michigan
, its officers, agents, suc-
cessors, and assigns, shall 
1. Cease and desist from 
                                                          
 4 In the complaint, the General Counsel seeks interest computed on a 
compounded quarterly basis for any bac
kpay or other monetary awards.  
Having duly considered the matter, we are not prepared at this time to 

deviate from our current practice of a
ssessing simple interest.  See, e.g., 
Glen Rock
 Ham, 352 NLRB 516, 516 fn. 1 (2008), citing 
Rogers Corp.
, 344 NLRB 504 (2005). 
5 To the extent that an employee 
has made personal contributions to 
a benefit or other fund that have 
been accepted by the fund in lieu of 
the Respondent™s delinquent contribu
tions to the funds during the pe-
riod of the delinquency, the Responde
nt will reimburse the employee, 
but the amount of such reimbursement will constitute a setoff to any 
amount that the Respondent otherwise owes the funds. 
6  The General Counsel™s request regarding IRA contributions due 
prior to April 30, 2009, can be addre
ssed at the compliance stage of this 
proceeding.   (a) Violating the provisions of its current contract with 
International Union, Unite
d Automobile, Aerospace and 
Agricultural Implement Workers of America (UAW), 
AFLŒCIO (the International Union) and its Local 174 

(Local 174), collectively the Union, by failing to (1) 
make IRA contributions; (2) compensate unit employees 
for work they performed; (3) provide health insurance; 

(4) deduct and remit union dues pursuant to valid dues-
checkoff authorizations; and (5) accept and bargain with 
the Union about contractual grievances filed on behalf of 

unit employees.  The appropriate unit is:  
 All production and ma
intenance employees, 
shipping inspection employees and truck drivers 
employed by the Respondent, but excluding of-

fice clerical employees, and guards and supervi-
sors as defined in the Act. 
 (b) Bypassing the Union and dealing directly with unit 
employees regarding the subject matter of rejected griev-
ances and the terms of reinstatement of unit employees. 
(c) Refusing to accept and 
bargain with the Union 
about the contractual grievance filed on behalf of unit 
employee William Kachigian. 
(d) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Honor the terms and conditions of its current con-
tract with the Union, and any further automatic renewal 
or extension of it, until a new agreement or good-faith 
impasse in negotiations is reached, and make whole the 
unit employees for any loss of earnings and other bene-
fits they may have suffered as a result of the Respon-

dent™s violation of the provisions of the agreement relat-
ing to payment for work performed by unit employees, 
with interest, in the manner set forth in the remedy sec-

tion of this decision. 
(b) Make all IRA contributions that have not been 
made since late 2007, and reimburse unit employees for 

any expenses ensuing from its failure to make the re-
quired IRA contributions, with interest, in the manner set 
forth in the remedy section of this decision. 
(c) Restore health insurance coverage for the unit em-
ployees and reimburse unit employees for any expenses 
ensuing from its failure to make the required payments, 

with interest, in the manner set forth in the remedy sec-
tion of this decision. 
(d) Deduct and remit union dues pursuant to valid 
dues-checkoff authorizations th
at have not been deducted 
since November 18, 2008, with interest, in the manner 
set forth in the remedy section of this decision. 
 QUANTA
  49(e) Accept and bargain with the Union about the con-
tractual grievance filed on behalf of unit employee Wil-
liam Kachigian. 
(f) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-

cial security payment record
s, timecards, personnel re-
cords and reports, and all other records including an elec-
tronic copy of such records 
if stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order. 
(g) Within 14 days after service by the Region, post at 
its facility in Taylor, Michigan, copies of the attached 
notice marked ﬁAppendix.ﬂ
7  Copies of the notice, on 
forms provided by the Regional Director for Region 7, 
after being signed by the Respondent's authorized repre-
sentative, shall be posted 
by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken by the 

Respondent to ensure that th
e notices are not altered, 
defaced or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-

spondent has gone out of business or closed the facility 
involved in these 
proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 

to all current employees and former employees employed 
by the Respondent at any time since December 2007. 
(h) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED 
BY ORDER 
OF THE NATIONAL LABOR RE
LATIONS BOARD 
An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join or assist a union 
Choose representatives to bargain with us on 
your behalf 
                                                          
 7  If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice r
eading "Posted by Order of the Na-
tional Labor Relations Board" shall read "Posted Pursuant to a Judg-

ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board." 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT 
violate the provisions of our current con-
tract with International Union, United Automobile, Aero-

space and Agricultural Implem
ent Workers of America 
(UAW), AFLŒCIO (the International Union) and its Lo-
cal 174 (Local 174), collectively the Union, by failing to 

(1) make IRA contributions; (2) compensate unit em-
ployees for work they performed; (3) provide health in-
surance; (4) deduct and remit union dues pursuant to 
valid dues-checkoff author
izations; and (5) accept and 
bargain with the Union about contractual grievances filed 

on behalf of unit employees.
   WE WILL NOT 
bypass the Union and deal directly with 
unit employees regarding the su
bject matter of rejected 
grievances and the terms
 of reinstatement of unit em-
ployees.  
WE WILL NOT 
refuse to accept and bargain with the 
Union about the contractual grievance filed on behalf
 of 
unit employee William Kachigian. 
WE WILL NOT 
in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL
 honor the terms and conditions of our current 
contract with the Union, and any further automatic re-
newal or extension of it, until a new agreement or good-
faith impasse in negotiations is reached, and 
WE WILL
 make whole the unit employees for any loss of earnings 
and other benefits they may have suffered as a result of 
our violation of the provisions of the agreement relating 
to IRA contributions, work performed by unit employ-
ees, health insurance, and th
e contractual grievance filed 
by the Union, with interest. 
WE WILL
 make all IRA contributions that have not 
been made since late 2007, and 
WE WILL
 reimburse unit 
employees for any expenses ensuing from our failure to 
make the required IRA contributions, with interest. 
WE WILL restore health insurance coverage for the unit 
employees and reimburse unit employees for any ex-
penses ensuing from our failure to make the required 
payments, with interest. 
WE WILL accept and bargain with the Union about the 
contractual grievance filed on behalf of unit employee 
William Kachigian. 
WE WILL deduct and remit union dues pursuant to 
valid dues-checkoff authorizations that have not been 
deducted since November 18, 2008, with interest. 
SMITH INDUSTRIAL MAINTENANCE  CORP. D/B/A QUANTA 